               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


SHELBY ROBINSON,                     )
                                     )
      Petitioner,                    )
                                     ) CIVIL ACTION NO. 16-0396-CG-C
                                     )
vs.                                  ) CRIMINAL NO. 11-0212-CG-C
                                     )
 UNITED STATES of AMERICA,            )
                                     )
      Respondent.

                                    ORDER

      After due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made,

the recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and

dated July 30, 2019, is ADOPTED as the opinion of this Court.

      DONE and ORDERED this 29th day of August, 2019.

                               /s/ Callie V. S. Granade
                               SENIOR UNITED STATES DISTRICT JUDGE




                                        1
